DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   CHANNAH DESTA, CAMESHA MILLER, GREGORY MILLER and
  THE DECLARATION OF THE BELOVED DIANNA CREWS PRIVATE
             IRREVOCABLE TRUST AGREEMENT,
                       Appellants,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D21-3614

                           [August 11, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE16008338.

  Franz C. Jobson of Franz C. Jobson, P.A., Fort Lauderdale, for
appellant Channah Desta.

  Dariel Abrahamy of Greenspoon Marder LLP, Boca Raton, for appellee.

PER CURIAM.


GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.